Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments and remarks filed on May 17, 2022 have been reviewed and considered.  Claims 1-20 are pending in which claims 1, 3, and 18-19 are amended.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.  Applicant' s arguments with respect to the claim(s) concerning the combination of Mitchell (US 2004/0137822) in view of Martinet et al. (US 2017/0099884) have been considered but are moot because the new ground of rejection does not rely on this combination of prior art reference as necessitated by applicant’s substantial amendment.  However, the remaining arguments as presented by applicant are addressed below.
Applicant’s First Argument: By definition, spacer fabric is a three-dimensional knitted fabric consisting of two separate knitted substrates which are joined together or kept apart by spacer material (e.g., yarns, microfilaments, etc.) (emphasis added). In contrast, Applicant’s 3D knit structure is composed of one continuous layer of material including a network of stitches. By definition alone, one having ordinary skill in the art would immediately find that the three-dimensional knitted spacer fabric with three layers (i.e., two separately knitted layers and one joining layer) to be distinguishable from a 3D knit structure composed of one continuous layer of material as recited in the instant claims. 
Examiner’s Response:  The examiner disagrees.  Please note that structure provided by 3D three-dimensional knitted spacer fabrics are integrally knitted, therefore, very much considered to be a 3D knit structure that is composed of one continuous layer of material including a network of stitches (the stitches being the courses of the knit structure).  Please see the updated rejection below of Mitchell (US 2004/0137822) in view of Diaz et al. (US 2018/0317570).

	Applicant’s Second Argument:  Dependent claim 17 recites "wherein the upper body shaper garment is knitted as one layer of continuous material without any seams, glues, or polymer adhesives." The Office asserts that these features are anticipated by the features disclosed in paragraph 30 of Mitchell. See, Office Action at p. 5. Notably, Independent claims 1 and 19 have been amended to include some of the features recited in dependent claim 17. 
	Nonetheless, the bra in Mitchell is not analogous to the upper body shaper garment recited in the instant claims. Mitchell discloses "a bra or brassiere formed from a circular knit bra blank that is cut to define a traditionally shaped bra body having a pair of breast cups, a center gore or portion disposed between the breast cups, and a pair of side panels to connect each breast cup to the back of the brassiere." See, Mitchell at para. 18.
	Consequently, since the bra in Mitchell into multiple panels, Mitchell fails to disclose an upper body shaper garment composed of one continuous layer of material as the Office suggests. This is distinguishable from Applicant's garment which one is continuous piece of material and is manufactured by: 
	"seamless knitting process may be a continuous knitting process that incorporates a variety to stitches to generate garments having distinct areas with different properties in a continuous manufacturing process. Using the seamless knitting process, garments with areas having different diameters, patterns, weights and other properties may be generated without cutting sections from multiple fabrics and/or sewing seams to connect the different cut sections." See, Applicant's Specification at para. 37. (emphasis added). 
	Therefore, since Mitchell fails to anticipate every feature of the recited claims, Applicant respectfully requests that this rejection be withdrawn.
	Examiner’s Response:  As necessitated by applicant’s amendment, again, please see the updated rejection below of Mitchell (US 2004/0137822) in view of Diaz et al. (US 2018/0317570) concerning claims 1 and 19 and the amended limitations.
	Please also note that applicant does not claim any method steps in producing the knit structure of claim 1, nor that it seamless, besides claiming of the now amended, “3D knit structure” (note updated rejection below).  Additionally, Mitchell does disclose of a knit structure (see Figures 4-7, [0030]-[0031], [0040]) composed of one continuous layer of material [0030]-[0031], wherein the knit structure includes a network of stitches (see Figures 4-7, [0030]-[0031], [0040]-[0043]), as claimed. Knitted fabrics, in general, are considered “continuous” via the interlocking loops of one or more yarns as created by its fabric structure.  

Specification
The use of the term LYCRA®, which is a trade name or a mark used in commerce, has been noted in this application in applicant’s specification in [0039] & [0045]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a wearer” in line 6 is believed to be in error for - -the wearer- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding Claim 1, the limitation of “to a midpoint on a flank of the wearer” in line 10 positively claims the human anatomy. The examiner recommends to claim instead - - adaptively to a midpoint on a flank of the wearer- -. 
Regarding Claim 3, the limitations of “tightly against the body of the wearer” in line 3 and “away from a midpoint of the chest area” in line 5 positively claims the human anatomy. The examiner recommends to claim instead - -configured to be tightly against the body of the wearer- - and - - adaptively away from a midpoint of the chest area- -.
Regarding Claim 19, the limitations of “capturing an upper middle portion of the breast” in lines 5-6 and “out and away from the body of the wearer” in line 13 positively claims the human anatomy. The examiner recommends to claim instead  - - configured to capture an upper middle portion of the breast- - and - - adaptively out and away from the body of the wearer- -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2004/0137822) and Diaz et al. (US 2018/0317570) (hereinafter “Diaz”).
Regarding Claims 1 and 18, Mitchell discloses of an upper body shaper garment (100, see Figures 1-2 & 4-7) comprising: 
a knit structure (see Figures 4-7, [0030]-[0031], [0040]) composed of one continuous layer of material [0030]-[0031], wherein the knit structure includes a network of stitches (see Figures 4-7, [0030]-[0031], [0040]-[0043]) configured to integrate:
two cup portions (via each 5) with one cup portion (via a cup portion area of each 5) configured to cover each breast of a wearer (see Figure 1); 
a bottom band (15) directly below the two cup portions the bottom band configured to extend across a chest area of a wearer beneath the breasts (see Figure 1-it is known that a bottom band of a bra would naturally reside on the chest area of the wearer beneath their breasts when the garment is worn on their body); and 
a back portion (via 14) connecting to each of the two cup portions and the bottom band via a wing (10) configured to be located on each side of the chest area of the wearer (see Figure 1-it is known that a wing of a bra would naturally reside on each side of the chest area of the wearer when the garment is worn on their body), each wing (10) including a medium compression zone (12, see Figures 1 & 7, [0048]) that extends from a bottom peripheral edge of a cup portion (via area of where 12 touches the area of 25 of 5) to a midpoint on a flank of the wearer (see area of 12 opposite to the area of 25 where numeral “12” is next to numeral “7” as shown in Figure 1), the medium compression zone configured to push a side portion of each breast away from an upper flank of the wearer toward a midpoint of the chest area (see Figures 1 & 7, [0048]—please note that structure of Mitchell is configured to perform this functional limitation based upon the size and shape of the wearer vs. the size of the garment); 
wherein each cup portion (5) includes: 
a support area (portion of 5 above 8-see Figure 7 and diagram below) configured to tightly fit over each breast and configured to capture an upper middle portion of the breast, the support area controlling movement of an upper section (see Figure 7 & diagram below) of each cup portion (5) (see Figures 1 & 7-note that it is known for this area labeled in the diagram would naturally cover and capture an upper middle portion of a wearer’s breast when the garment is worn on the wearer & further note that the structure of Mitchell is configured to tightly fit over each breast & control movement of an upper section of breast cup portion based upon the size and shape of the wearer vs. the size of the garment and considering knitted material in which the garment is made from);
a shaping area (via 6-8, see Figures 1 & 7) directly below the support area (portion of 5 above 8-see Figure 7 and diagram below) and extending down from a bottom section of each cup portion to the bottom band (15) (see Figures 1 & 7), 
the shaping area (via 6-8, see Figures 1 & 7) including multiple compression zones (via 6-8) each knitted into each cup portion (5) by the network of stitches [0043], the multiple compression zones compressing a bottom section of the cup portion (via area of 5 where 6-8 reside, see Figures 1 & 7) to lift the support area above from the bottom band (15) and push the support area out and away from the body of the wearer (it is noted that the structure of Mitchell is capable of these functional limitations since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042]); and 
a first transition area (note diagram below) at an intersection of the shaping area (via 6-8, see Figures 1 & 7) and the support area (portion of 5 above 8-see Figure 7 and diagram below), (Figures 1-2 & 4-7, [0030]-[0048]).

    PNG
    media_image1.png
    902
    674
    media_image1.png
    Greyscale

Mitchell does not disclose (claim 1) wherein the knit structure is a 3D knit structure and that (claim 18) the 3D knit structure replaces one or more metal or plastic wires used in traditional manufacturing.
Diaz teaches of an upper body shaper garment (10, see Figures 1-4, [0023]-[0024]) (claim 1) having a knit structure ([0028]-[0032]) composed of one continuous layer of material [0029] which is a 3D knit structure ([0001], [0034]-[0045]) and that (claim 18) the 3D knit structure ([0001], [0034]-[0045]) replaces one or more metal or plastic wires used in traditional manufacturing (via area of 50, [0026]), (Figures 1-7, ([0001], [0023]-[0024], [0034]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knit structure of Mitchell with (claim 1) a knit structure that is a 3D knit structure and (claim 18) wherein the 3D knit structure replaces one or more metal or plastic wires used in traditional manufacturing as taught by Diaz in order to provide an integrally knitted shaper garment as one continuous material and with providing breast-covering, dome-shaped portions that include a plurality of partial-length courses, which add material (knit stitches) to different locations of the breast-covering portion to build up the knit-textile region and create the dome shape, ([0029], [0032]).

Regarding Claims 4-14 and 16-17, the device of Mitchell as modified by Diaz discloses the invention as claimed above.  Further Mitchell discloses:
(claim 4), wherein the multiple compression zones comprise (via 6-8, see Figures 1 & 7) three compression zones including a tightest compression zone (6), a high compression zone (7), and low compression zone (8), (Figures 4-6, [0043]-[0047]);
(claim 5), wherein each compression zone (6-8) has a unique stitch density defining a number of stitches per area of material within the particular compression zone (Figures 4-6, [0043]-[0047]);
(claim 6), wherein the shaping area (via 6-8, see Figures 1 & 7) is configured to reside (via left and right sides of each cup portion 5, see Figure 1, see that each 6,7, & 8 is extended on each peripheral side edge) against the upper flank of the wearer (via area of 5 directly next to 12) to the midpoint of the chest area below the breasts (via area of 25 of 5) and above the bottom band (15), see Figures 1 & 7)—please note naturally when the garment of Mitchell is worn on a user’s body that the peripheral edge of the cup would lay against the upper flank of the wearer and then cover to a midpoint of the chest area below the breasts at lower periphery area thereof;
(claim 7), wherein the shaping area (via 6-8, see Figures 1 & 7) is curved (via the shape of 5) to follow a rounded portion adaptively along a bottom surface of each breast (see Figures 1-2)---please note naturally when the garment of Mitchell is worn on a user’s body the shaping are as disclosed by Mitchell would follow a rounded portion along a bottom surface of each breast since breast are well-known to be round at a bottom surface;
(claim 8), wherein the midpoint on the flank of the wearer (via area of 12 opposite to the area of 25 where numeral “12” is next to numeral “7” as shown in Figure 1) is configured to extend midway between the bottom peripheral edge of each cup portion (via area of where 12 touches the area of 25 of 5) and the back portion (via 14)---please note naturally when the garment of Mitchell is worn on a user’s body the midway point  between the bottom peripheral edge of each cup portion and the back portion as disclosed by Mitchell is configured to be worn at over the midpoint on the flank of the wearer;
(claim 9), wherein the first transition area (note diagram above) has a first stitch gradient that gradually increases a stitch density ([0021], [0041]-[0047]) specifying a number of stitches knitted into an area of material from a first stitch density of the support area (via 6-8, see Figures 1 & 7) to a second stitch density ([0021], [0041]-[0047]) of the shaping area (via 6-8, see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 10), comprising a second transition area (note diagram above) between the tightest compression zone (6) and the high compression zone (7), a third transition area (note diagram above) between the high compression zone (7) and the low compression zone (8), and a fourth transition area (note diagram above) between the low compression zone (8) and the medium compression zone (12, see Figures 1 & 7, [0048]), (note that each zone from 6-8 is described as incremental zone of varying areas of stitch density [0042], see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 11), wherein the second transition area (note diagram above) comprises a second stitch gradient that gradually decreases a stitch density ([0021], [0041]-[0047]) specifying a number of stitches knitted into an area of material from a third stitch density [0021] of the tightest compression zone (6) to a fourth stitch density [0021] of the high compression zone (7) (note that each zone from 6-8 is described as incremental zone of varying areas of stitch density [0042], see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 12), wherein the third transition area (note diagram above) comprises a third stitch gradient that gradually decreases the stitch density ([0021], [0041]-[0047]) from the fourth stitch density ([0021], [0041]-[0047]) of the high compression zone (7) to a fifth stitch density ([0021], [0041]-[0047]) of the low compression zone (8), see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 13), wherein the fourth transition area (note diagram above) compresses a fourth stitch gradient that gradually increases the stitch density from the fifth stitch density ([0021], [0041]-[0047])  of the low compression zone (8) to a sixth stitch density ([0021], [0041]-[0047]) of the medium compression zone (via 12), (see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 14), wherein the shaping area (via 6-8, see Figures 1 & 7) generates a compression force lifting a lower portion of the support area (portion of 5 above 8-see Figure 7 and diagram above) away from the bottom band (15) to contour the breasts into an ideal breast shape, [0019]-[0020]-please note that structure of Mitchell is capable of producing this compression force via its varying degrees of stretch that is provided by the varying stitch density of the knitted material, [0040];
(claim 16), wherein the ideal breast shape is selected from the group comprising a round shape that is equally full at the top and at the bottom; a teardrop shape having the bottom slightly wider than the top; and a bell shape having a full bottom and a narrower top via Figure 1;
(claim 17), wherein the upper body shaper garment (100) is knitted as one layer of continuous material without any seams, glues, or polymer adhesives, [0030].

Regarding Claim 19, Mitchell discloses of a breast shaping system (via Figures 1 & 7) comprising: 
a knit structure (see Figures 4-7, [0030]-[0031], [0040]) composed of one continuous layer of material [0030]-[0031], wherein the knit structure includes a network of stitches (see Figures 4-7, [0030]-[0031], [0040]-[0043]) configured to integrate:
a cup portion (5) and a wing (10) integrated into an upper body shaper garment (100); 
a support area (8) configured to fit tightly over each breast and capturing an upper middle portion of the breast, the support area controlling movement of an upper section of the cup portion (5) (see Figures 1 & 7); 
a shaping area (via 6-7) directly below the support area (8) and extending down from a bottom section of each cup portion (via 8) to a bottom band (15), 
the shaping area (via 6-7) including multiple compression zones knitted into the cup portion [0043] by the network of stitches [0043], the multiple compression zones (6-7) compressing a bottom section of the cup portion (5) to lift the support area (8) above from the bottom band (15) and push the support area (8) out and away from the body of a wearer [0040]; and 
a first transition area (note line between knit stiches as exemplary in Figure 7-betweeen the areas of (-5 to -20%) and (-20 to -25%)) at an intersection (see Figures 1 7 7) of the shaping area (via 6-7) and the support area (8), (Figures 1-2 & 4-7, [0030]-[0048]). It is noted that the structure of Mitchell is capable of the functional limitations of “compressing a bottom section of the cup portion to lift the support area above from the bottom band and push the support area out and away from the body of a wearer” since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042]).
Mitchell does not disclose wherein the knit structure is a 3D knit structure.
Diaz teaches of an upper body shaper garment (10, see Figures 1-4, [0023]-[0024]) (claim 1) having a knit structure ([0028]-[0032]) composed of one continuous layer of material [0029] which is a 3D knit structure ([0001], [0034]-[0045]), (Figures 1-7, ([0001], [0023]-[0024], [0034]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knit structure of Mitchell with a knit structure that is a 3D knit structure as taught by Diaz in order to provide an integrally knitted shaper garment as one continuous material and with providing breast-covering, dome-shaped portions that include a plurality of partial-length courses, which add material (knit stitches) to different locations of the breast-covering portion to build up the knit-textile region and create the dome shape, ([0029], [0032]).

Regarding Claim 20, Mitchell discloses the invention as claimed above.  Further Mitchell discloses wherein the wing (10) includes a medium compression zone (12, see Figures 1 & 7, [0048]) that extends from a bottom peripheral edge of the cup portion (via area of where 12 touches the area of 25 of 5), the medium compression zone (12) configured to push a side portion of each breast away from an upper flank of the wearer toward a midpoint of a chest area of the wearer, (see Figures 1 & 7, [0048]—please note that structure of Mitchell is configured to perform this functional limitation based upon the size and shape of the wearer vs. the size of the garment and in addition to since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042] & [0048]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US PG Pub 2004/0137822) in view of Diaz (US 2018/0317570) as applied to claim 1 above, further in view of Mitchell et al. (US PG Pub 2003/0082994) (hereinafter Mitchell ‘2003).
Regarding Claims 2-3, the device of Mitchell ‘822 as modified by Diaz discloses the invention as substantially claimed above.  The device however does not disclose of (claim 2) comprising a triangular anchor knitted into a center of the upper body shaper garment between the two cup portions and above the bottom band and (claim 3) wherein the triangular anchor is configured to compress a lower portion of the support area at an inside peripheral edge of each cup portion tightly against the body of the wearer, the triangular anchor configured to pull an inner side of each breast inside the support area and configured to push the support area away from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor configured to lift the inner side of each breast above and away from the bottom band.
Mitchell ‘2003 teaches of an upper body shaper garment (10) (claim 2) comprising a triangular anchor (via 18) knitted into a center (via area of 14) of the upper body shaper garment between two cup portions (12) and above a bottom band (24) (see Figures 1-2, [0023]) and (claim 3) wherein the triangular anchor (via 18) is configured to compress [0023] a lower portion of a support area (via 12) at an inside peripheral edge of each cup portion (via 12) tightly against the body of the wearer, the triangular anchor (via 18) configured to pull an inner side of each breast inside the support area (via 12) and configured to push the support area away from a midpoint of the chest area toward a wing (via 16) of the upper body shaper garment (10), the triangular anchor (via 18) configured to liftthe inner side of each breast above and away from the bottom band (24), (Figures 1-2, [0023]-[0025]).  The limitations of “tightly against the body of the wearer” and “configured to push the support area away from a midpoint of the chest area toward a wing of the upper body shaper garment, the triangular anchor configured to lift the inner side of each breast above and away from the bottom band” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Mitchell ‘2003 is capable of performing these recited functions.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the upper body shaper garment of Mitchell ‘822 as modified Diaz to further (claim 2) comprise a triangular anchor knitted into a center of the upper body shaper garment between the two cup portions and above the bottom band and (claim 3) wherein the triangular anchor compresses a lower portion of the support area at an inside peripheral edge of each cup portion tightly against the body of the wearer, the triangular anchor configured to pull an inner side of each breast inside the support area and configured to push the support area away from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor configured to lift the inner side of each breast above and away from the bottom band as taught by Mitchell ‘2003 in order to provide a stabilizing area to the front of the brassiere that provides stretch resistance that conforms to the movement of the body, thereby increasing support and comfort for the wearer, [0014].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US PG Pub 2004/0137822) in view of Diaz (US 2018/0317570) as applied to claim 1 above, further in view of Starbuck et al. (US 2008/0011021) (hereinafter “Starbuck”).
	Regarding Claim 15, the device of Mitchell as modified by Diaz discloses the invention as substantially claimed above.  The device does not disclose wherein the support area includes an auxetic material that becomes thicker as the support area is lifted by the compression force generated by the shaping area.
	Starbuck teaches of a knit structure for upper body shaper garments ([0005], [0007], [0009], [0027]) wherein a support area (via Figures 1-7B) includes an auxetic material [0028]-[0029] that becomes thicker (note movement in the “x” direction) as the support area is lifted by a compression force [0028] generated by a shaping area (see Figures 1-7B, [0013], [0027]-[0034]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the support area of device of Mitchell as modified by Diaz wherein the support area includes an auxetic material that becomes thicker as the support area is lifted by the compression force generated by the shaping area as taught by Starbuck to provide better shaping and fit of the garment, ([0005]-[0007], [0013], [0027]-[0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732